455 F.2d 506
UNITED STATES of America, Appellee,v.Edward LOFTY, Appellant.
No. 71-1700.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 7, 1972.Decided Feb. 14, 1972.

Orville L. Hardman, Parkersburg, W. Va., for appellant.
Stephen G. Jory, Asst. U. S. Atty.  (Paul C. Camilletti, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, WINTER, Circuit Judge, and CHAPMAN, District Judge.
PER CURIAM:


1
This is an appeal from a conviction for receiving a stolen motor vehicle and stolen goods.  The stolen goods consisted of a truck trailer that apparently was coupled with the truck tractor when both were stolen.  The appellant contends that the trailer was not goods but merely a part of the motor vehicle.


2
This contention is refuted by the definition of a motor vehicle as a "self-propelled vehicle." 18 U.S.C. Sec. 2311.  Since the trailer is not self-propelled, it is goods rather than a motor vehicle.


3
Accordingly, the conviction is affirmed.


4
Affirmed.